DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 15.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 01/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15, 2, 5-7, 9, 12-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over CHOI (US 20150029796 A1).

Re: Independent Claim 1, CHOI discloses a method (e.g. CHOI Fig. 32, ¶¶ [0002], [0028] and [0243]-[0248]), comprising: 
determining to which set of pages of a flash memory device a word line connects, according to a flash memory device architecture, for each of a plurality of word lines (e.g. CHOI Figs. 1-3 and ¶ [0078] disclose accessing/determining target cells in target pages);
(CHOI Figs. 5, 29, 32 and ¶¶ [0100], [0221]-[0229], [0243]-[0248] disclose determining optimum voltage determination, including at page level);
maintaining in memory the determined optimum read voltage levels in association with the sets of pages of the flash memory device to which the word lines connect, for each of the plurality of word lines (CHOI ¶ [0008], [0079] and [0152]-[0153] and ¶¶ [0100], [0221]-[0229], [0243]-[0248] disclose determining optimum voltage determination, including at page level); and
using the read voltage levels, as maintained in memory, to access further pages in the flash memory device, wherein each access of a page uses the one or more determined read voltage levels associated with the word line that connects to the set of pages that includes the page being accessed (CHOI Fig. 32 and ¶¶ [0243]-[0244] disclose establishing optimum read voltage to read the memory).
In the alternative, while CHOI does not explicitly recite reading the memory array using optimized read voltage, CHOI discloses in paragraphs [0108], [0111], [0119], [0156], [0181]-[0188] and claims 20 and 29 performing read operation and performing operations to determine optimum read voltages. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that it necessarily flows from the description in CHOI that an optimized read voltage is determined to reduce errors in normal reading of the stored data. Therefore it necessarily flows from the description in CHOI that the optimized read voltage is used for normal reading operations to minimized Bit Error Rare (BER).

Re: Independent Claim 8, CHOI discloses a tangible, non-transitory, computer-readable media having instructions thereupon (CHOI Fig. 33) which, when executed by a processor, cause the processor to perform a method (e.g. CHOI Fig. 32, ¶¶ [0002], [0028] and [0243]-[0248]) comprising:
determining to which set of pages of a flash memory device a word line connects, according to a flash memory device architecture, for each of a plurality of word lines (e.g. CHOI Figs. 1-3 and ¶ [0078] disclose accessing/determining target cells in target pages);
identifying one or more read voltage levels for one or more pages of the flash memory device belonging to the determined set of pages of the flash memory device, for each of the plurality of word lines (CHOI Figs. 5, 29, 32 and ¶¶ [0100], [0221]-[0229], [0243]-[0248] disclose determining optimum voltage determination, including at page level);
maintaining in memory the determined optimum read voltage levels in association with the sets of pages of the flash memory device to which the word lines connect, for each of the plurality of word lines (CHOI ¶¶ [0008], [0079] and [0152]-[0153]; and ¶¶ [0100], [0221]-[0229], [0243]-[0248] disclose determining optimum voltage determination, including at page level); and
using the read voltage levels, as maintained in memory, to access further pages in the flash memory device, wherein each access of a page uses the one or more determined read voltage levels associated with the word line that connects to the set of pages that includes the page being accessed (CHOI Fig. 32 and ¶¶ [0243]-[0244] disclose establishing optimum read voltage to read the memory).
In the alternative, while CHOI does not explicitly recite reading the memory array using optimized read voltage, CHOI discloses in paragraphs [0108], [0111], [0119], [0156], [0181]-[0188] and claims 20 and 29 performing read operation and performing operations to determine optimum read voltages. 
CHOI that an optimized read voltage is determined to reduce errors in normal reading of the stored data. Therefore it necessarily flows from the description in CHOI that the optimized read voltage is used for normal reading operations to minimized Bit Error Rare (BER).

Re: Independent Claim 15, CHOI discloses a method (e.g. CHOI Fig. 32, ¶¶ [0002], [0028] and [0243]-[0248]), comprising: 
determining to which set of pages of a flash memory device a word line connects, according to a flash memory device architecture (e.g. CHOI Figs. 1-3 and ¶ [0078] disclose accessing/determining target cells in target pages); 
determining one or more optimum read voltage levels, for one or more pages of the flash memory device that are accessed by activating the word line, according to a specified number of bits per cell and the flash memory device architecture (CHOI Figs. 5, 29, 32 and ¶¶ [0100], [0221]-[0229], [0243]-[0248] disclose determining optimum voltage determination, including at page level); and 
using the one or more optimum read voltage levels to access further pages in the set of pages or blocks of the flash memory device to which the word line connects (CHOI Fig. 32 and ¶¶ [0243]-[0244] disclose establishing optimum read voltage to read the memory).
In the alternative, while CHOI does not explicitly recite reading the memory array using optimized read voltage, CHOI discloses in paragraphs [0108], [0111], [0119], [0156], [0181]-[0188] and claims 20 and 29 performing read operation and performing operations to determine optimum read voltages. 
CHOI that an optimized read voltage is determined to reduce errors in normal reading of the stored data. Therefore it necessarily flows from the description in CHOI that the optimized read voltage is used for normal reading operations to minimized Bit Error Rare (BER).

Re: Claims 2, 9 and 16, CHOI discloses all the limitations of claims 1, 8 and 15 on which these claims depend. CHOI further discloses:
wherein the flash memory device includes differing types of flash memory architectures and maintains optimum read voltage levels for each of the differing types of flash memory devices (CHOI ¶¶ [0109], [0101], [0008], [0079] and [0152]-[0153]).

Re: Claims 5, 12 and 19, CHOI discloses all the limitations of claims 1, 8 and 15 on which these claims depend. CHOI further discloses:
wherein the identifying includes determining a physical address in the flash memory device for the access of the page (CHOI Fig. 1: 11, 12 and ¶ [0023]). 

Re: Claims 6, 13 and 20, CHOI discloses all the limitations of claims 1, 8 and 15 on which these claims depend. CHOI further discloses: 
wherein the identifying includes comparing bit errors for multiple reads of one of the pages and adjusting a read voltage level for the one of the pages based on the comparison of the bit errors (CHOI Fig. 2 and ¶ [0088]).

Re: Claims 7 and 14, CHOI discloses all the limitations of claims 1, 8 and 15 on which these claims depend. CHOI further discloses: 
wherein a read voltage level used to access a page of the set of pages is determined from one of other pages of the set of pages (CHOI Fig. 7 and ¶¶ [0115]-[0119]).
Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI as applied to claim(s) 1, 8 and 15 above, and further in view of MAEJIMA (US 20160267971 A1).

Re: Claims 3, 10 and 17, CHOI discloses all the limitations of claims 1, 8 and 15 on which these claims depend. CHOI is silent regarding: 
wherein the word line connects to multiple pages in a block.  
MAEJIMA discloses:
wherein the word line connects to multiple pages in a block (MAEJIMA Figs. 1-3 discloses memory hierarchy connecting word lines to pages, i.e. Fig. 3 disclose WLs connecting to multiple pages within a block).  
CHOI and MAEJIMA disclose memory storage systems. MAEJIMA discloses typical lower level implementation details for memory storage devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the architecture of MAEJIMA to the memory storage devices taught by CHOI by adapting the row decoding architecture for the purpose of addressing flexibility that allows for page level programming/reading as well as block/page level erasing capability (see e.g., MAEJIMA ¶¶ [0079], [0081], [0095]).

Re: Claims 4, 11 and 18, CHOI and MAEJIMA as used in the rejection of claim 3 up above, further disclose: 
wherein the word line connects to pages in multiple blocks (MAEJIMA Figs. 1-3 discloses memory hierarchy connecting word lines to pages, i.e. Fig. 3 disclose WLs connecting to pages across multiple blocks of the memory array).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
KANG (US 20090003058 A1) discloses a flash memory device includes a cell array and a read voltage adjuster. The cell array includes a first field having first memory cells and a second field having second memory cells. The read voltage adjuster determines a read voltage for reading first data from the first memory cells of the first field with reference to second data read from the memory cells of the second field.
HARA (US 20160225457 A1) discloses a memory device of an embodiment includes a memory cell array and a controller. In the memory cell, data is written per page unit and is erased per block which is a multiple the page unit of a natural number of two or more. The block includes memory strings, each including memory cells capable of storing data of one or more bits with a threshold voltage indicative of an erase state in which data is erased and one or more threshold voltages which are higher than the voltage indicative of the erase state and indicate written states in which data is written. The controller selects one of adjustment values of positive and negative values based on data read from a first memory cell of the memory cells, and reads data from a second memory cell of the memory cells using the selected adjustment value and a first read voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov